CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (No. 333-92557, No. 333-93237, No. 333-91144, and No. 333-117547) on Form S-8 of our reports dated March 14, 2012, with respect to the consolidated financial statements and schedule of Blyth, Inc. and the effectiveness of internal control over financial reporting of Blyth, Inc., included in thisTransition Report (Form 10-K) for the eleven month period ended December 31, 2011. /s/ Ernst & Young LLP Stamford, Connecticut March 14, 2012
